Citation Nr: 1117088	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  05-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, and anorexia nervosa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The testified at a Travel Board hearing held in May 2008.  A transcript of the hearing is of record.  

In July 2008, the Board remanded the appeal for additional development.  There has been substantial compliance with the Board's remand instructions.

Following the Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence, for which she waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this review. See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with various psychiatric disorders, including PTSD, dysthymic disorder, and anorexia nervosa.

2.  An allegation of military sexual assault has been corroborated. 

3.  The evidence regarding a causal nexus between the currently diagnosed psychiatric disorders and military sexual assault is in equipoise.



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (f) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, since this decision represents a complete grant of the benefit sought on appeal, and as the Veteran cannot be prejudiced by this decision, the Board finds that a discussion of the VA's "duty to notify" and "duty to assist" obligations is unnecessary.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

II. Legal Criteria

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anorexia nervosa. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the claimed stressor varies depending on whether the Veteran "engaged in combat with the enemy" or not.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary for purposes of satisfying the in- service incurrence element of a service connection claim.  See 38 C.F.R. § 3.304(f).

In this case, however, the Veteran's claimed stressors are unrelated to combat, and one of them is related to an alleged sexual assault.  Consequently, her lay testimony alone is not sufficient for purposes of establishing the occurrence of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

When a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  38 C.F.R. § 3.304(f)(4).  Furthermore, an exception to Moreau v. Brown, 9 Vet. App. at 396, indicates that after-the-fact medical evidence can be used to establish a stressor based on personal assault.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

In Patton, the Court specified that there are special evidentiary procedures for PTSD claims based on personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id.

Thirty-eight C.F.R. § 3.304(f) (3) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (3).

Service connection may also be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, according to 38 C.F.R. § 3.309(a), service connection for psychosis may be granted on a presumptive basis if the condition is manifested to a compensable degree within one year after separation from service.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  The Federal Circuit Court has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

III. Analysis

The Veteran has identified two military stressor events which she believes caused her to develop a current psychiatric disability.  First, she has asserted that in 1986, while stationed with the 20th Security Police Squadron (USAFE) at RAF Upper Heyford, England, she was sexually assaulted by another service member.  Second, she asserts that while stationed at Gunner AFB in Montgomery, Alabama, she witnessed a car accident at the front gate during that caused serious injury to one of the motorists, and that she rendered assistance at the scene. 

With the exception of an entrance examination report and dental records, the Veteran's service treatment records are unavailable.  A psychiatric abnormality was not noted on an August 1984 entrance examination report.  In an Airman Performance Report, for the period of July 1986 to July 1987, the Veteran was noted to have maintained an appearance that was well above the required standards.  Dental records include two Dental Patient Medical History forms dated in April 1988 and February 1989.  These reports reveal that the Veteran reported having prolonged or unusual bleeding and anemia.  On both reports, the dental clinician noted that this was associated with the Veteran's menstrual cycle.

The Veteran's service personnel records reveal that she was given near perfect scores on her Airman Performance Report, for the period of July 1985 to July 1986.  She was described as having "performed her assigned duties in an outstanding manner."  In addition, the evaluator indicated the Veteran's performance was always outstanding and noted that she had been the recipient of many favorable comments regarding her professional attitude.  The evaluator recommended that the Veteran's bearing and behavior be improved.  The Veteran was also noted to have averaged a score of 99 percent for her career development coursework.  She was recommended for and received promotion.

In a subsequent Airman Performance Report, for the period of July 1986 to July 1987, the Veteran was awarded perfect scores.  She was again noted to have performed her assigned tasks in an outstanding manner and was recommended for and received promotion.  In July 1986, a letter of appreciation was added to her service personnel records for her professional reaction to a trespass situation at her post.  She was awarded the Air Force Achievement Medal in November 1987, for the period of November 1985 to November 1987, for outstanding professional skill, job knowledge, and expertise.

The service personnel records reveal a single non-judicial punishment dated in October 1988 for being found asleep while on post as a sentinel in September 1988.

In an Airman Performance Report, for the period of July 1987 to November 1988, the Veteran was again awarded near perfect scores.  It was indicated that her performance was excellent and that she required little supervision.  She was reported to have completed her patrol certification with an outstanding rating of 97 percent overall and was commended for her attention to detail while performing her duties.  She was recommended for promotion again.

According to the Veteran's DD 214 she was discharged in March 1989 after serving three years, 8 months and 29 days of her 4 year enlistment contract.  On the Certificate of Release or Discharge from Active Duty, the reason for release was through an early release program-strength reduction.  The Veteran was thereafter transferred to the Air Force Reserve to complete her 8-year military service obligation.

Evidence related to the Veteran's early post-service medical treatment, includes records from the Northwest Covenant Medical Center.  These records, dated from August 1995 to December 1995, reflect that the Veteran was receiving psychiatric treatment for suicidal ideation/attempt and depression.  Some of the clinical notes indicate that the Veteran had a history of physical abuse at the hands of her father and brother.  Diagnoses of major depression with psychotic features and bipolar disorder mixed with psychotic features are also noted.  

Private treatment records from Dr. J. (of Johnson & Johnson Psychiatric Care) show that the Veteran was diagnosed with PTSD with psychotic features, bulimarexia, obsessive compulsive disorder, depressive disorder, not otherwise specified (NOS), and alcohol abuse in remission in September 1998.  The notes reflect that she reported a history of physical abuse by both of her parents, as well as molestation by her mother and brother between the ages of 5-10.  She also reported a history of eating problems since age 6 when her mother stopped cooking to spite her and she was shuttled around to different houses of friends and relative.  The Veteran reported that she never realized that she had a problem with eating, but instead thought she just never had an appetite.  She also stated that while in the military she weighed 80-90 pounds and would run 5-20 miles a day and throw up if she ate.   

A record of an April 1999 psychiatric evaluation performed at the St. Claire's Hospital shows AXIS I diagnoses of chronic PTSD and an eating disorder, NOS, and an AXIS II diagnosis of borderline personality disorder.  Private medical records from Dr. A.C. reflect that the Veteran was diagnosed with anorexia nervosa in August 2002.  

Treatment records dated from August 2003 September 2003 from the Belmont Center for Comprehensive Treatment, show inpatient treatment for an eating disorder.  The treatment notes show the Veteran reported heavy alcohol use in the military.  The notes also show diagnoses of an eating disorder, NOS, bipolar affective disorder, mixed without psychosis; PTSD; and borderline personality disorder.  

Private treatment records from Somerset Medical Center, dated from September 2003 to November 2003, reflect in-patient psychiatric treatment and counseling for diagnoses of PTSD, anorexia nervosa, and bipolar disorder.  The report of a September 2003 psychosocial assessment conducted by a licensed social worker and a History and Physical examination conducted by a physician, both reflect that the Veteran reported a history of childhood sexual abuse by her parents.  The psychosocial assessment also shows that the Veteran reported 'purging behavior' since childhood when she would get a stomachache and cause herself to vomit because of it.  She also reported a history of sexual abuse from ages 4-8 by her father, mother, and older brother, and a neighbor; and a history of physical abuse by both parents from ages 3-18.

A record of a VA psychosocial assessment performed in November 2003 shows that the Veteran again reported sexual abuse by her mother and a history of physical assault by two men during military service in England.  She denied having any disciplinary problems and reported that she viewed her military experience as the most stable time in her life.  She also related that her eating issues began in childhood because her mother threatened to put ground glass in her father's food and warned her to watch what she ate.  Another VA treatment note dated in December 2003 shows the Veteran reported a history of eating disorders since 1994.  

The Veteran filed the instant claim for service connection in February 2004.  The medical evidence associated with this claim includes VA treatment records dated between August 2004 and November 2004.  These records show diagnosis of PTSD, anorexia nervosa, bipolar disorder, and obsessive compulsive disorder.  These notes also show that the Veteran reported history of military sexual trauma as well as physical and sexual abuse by a teenage neighbor and by her mother between the ages of 5-8.

In a June 2004 letter, Dr. M.G. wrote that the Veteran had received psychotherapy for diagnoses of bipolar disorder, anorexia nervosa, borderline personality disorder, and hypothyroidism.  Her psychiatric condition was chronic with onset of eating disorder signs in her late teens to early twenties.  Dr. M.G. wrote that the Veteran reported her affective and behavioral symptoms were exacerbated by a history of physical and sexual abuse, including that experienced with airmen while she was in the Air Force in the mid 1980's.

In an October 2004 statement, the Veteran provided a detailed description of the sexual assault which she avers took place during her active military service.  In this statement she reported that she never had a menstrual cycle while in service due to the assault, which the Board notes is contrary to information in the available service treatment records.

In a January 2005 witness statement, D.A. wrote that in September 1994 the Veteran told her that she had been raped during her military service.  In a May 2008 letter, F. T. wrote that he was a family friend of the Veteran who had watched her grow up.  He stated that he watched the Veteran change from a carefree, outgoing, and determined person with many interests, hobbies, and friends to a very withdrawn, insecure, timid, and shy person.  F. T. indicated that he noticed this change when the Veteran came back from England.  He recalled that the Veteran initially had planned to stay in the service for 20 years and retire, but after coming back from England she was not interested in doing that and was even afraid to go to her next base.  He further recalled that the Veteran struggled with anorexia over the years and never had any boyfriends or types of relationship with anyone.  

In undated letter, J.P. indicated that she had gone to school with the Veteran since kindergarten and was very close friends with the Veteran and her family.  J.P. recalled that the Veteran was considered a tomboy in school and was very popular and outgoing, but a few years later the Veteran's personality completely changed.  She became shy, nervous, and insecure.  J.P. also recalled that the Veteran confided in her about what she went through in service, but did not share any details of what had happened.

In a May 2008 statement, R.J. wrote that she has known the Veteran since high school.  She stated that the Veteran used to be very athletic and vibrant, and was what she considered a "social butterfly," but now is a "timid little thing."  R.J. also stated that the Veteran always had a healthy appetite, but now is too thin.  R.J. expressed her belief that the Veteran was trying to appear unattractive to men, so as not to attract attention.  R.J. noted further that the Veteran's fear of men is overwhelming and out of character with the way she used to be when she was younger.  

In a May 2008 statement, J.B. also wrote that he met Veteran in high school.  J.B. stated that during high school the Veteran played tennis and enjoyed social activities like going to movies, local parks, or to a friend's house.  He also noted that the Veteran had a love interest or two in those years and was cheerful and upbeat.  J.B. stated that now the Veteran was changed, and she is sensitive talking about relationships almost to the point of fear.  He also stated that she is pessimistic and cautious about future love. 

In an October 2008 statement, K.C. wrote that she went through basic training with the Veteran, although they were assigned to different units.  K.C. stated that she recalled the Veteran to be friendly and outgoing, and a very funny and happy person.  She also recalled that the Veteran had a voracious appetite and worked out on a regular basis.  K.C. reported that during a visit with the Veteran in May 1988, she noticed that the Veteran was subdued and depressed and did not want to eat.  She stated that the Veteran then told her that she had been raped by an Air Force security specialist while she was stationed overseas in England.

In an undated statement submitted by the Veteran, she reported that she suffered from anorexia due to being sexually assaulted while in service.  She also stated that she had to use ankle weights to achieve minimum weight during examinations while in service.  She indicated that her unit expected that service personnel would maintain a weight 10 percent less than the regulation maximum.  She reported that those individuals who were overweight by her unit standards were sent to a special group which was known as the "chunky chickens."

In other statements submitted by the Veteran, and in her testimony before the Board in May 2008, she indicated that she was sexually and physically assaulted in May 1986 by a fellow service member with whom she had previously been on somewhat friendly terms with and even believed that she was dating.  She related that she did not tell anyone about the assault because the alleged perpetrator threatened her life and she feared him.  She later told her father's girlfriend in 1984, and told a few of her friends some years later.  The Veteran also testified that following this incident she began to throw up all the time and had difficulty eating because she kept thinking of what happened.  She also reported that she saw the man who assaulted her on base and that she drew her M16 on him but did not shoot.  She recalled that instead, she went into a gate shack, put the M16 in her mouth and pulled the trigger.  She further testified that this assault negatively affected her performance in the military, as well as her post-service health, employment, and social interactions.

The Veteran also provided details about the alleged car accident at the May 2008 hearing.  She initially testified that sometime between April 1989 and June 1989 while stationed in Alabama on active duty she observed a car accident at the front gate during which one of the drivers was seriously injured.  Later during her testimony, she indicated that the accident occurred either in July or August 1989 while she was on "IMA" (or individual mobilization augmentee) reserve duty.  She reported that she came to the aid of the injured driver, including having to place the motorist's eyeball back into the eye socket, and was traumatized by the event.  She testified further that this accident was recorded in the security desk blotter and was also "called in."  She also reported that she had to have an AIDS test as a result of assisting the motorist and that her squadron commander thanked her for her professionalism during the incident.  In a statement received in August 2008, the Veteran indicated that this accident happened at the Gunner AFB in Montgomery, Alabama.  

In September 2008, Dr. J.H., a VA clinical psychologist, submitted a medical opinion in support of the Veteran's claim.  Dr. J.H. noted that he had worked with the Veteran extensively, had reviewed her medical records from 2003 to the present and also reviewed records of her military personnel evaluations.  Dr. J.H. noted that the Veteran had reported exposure to traumatic stressors including the motor vehicle accident and the rape.  He noted that the nausea, profuse vomiting and inability to eat in the hours and days following the incident, as reported by the Veteran, were the first manifestations of anorexia-nervosa.  He further noted that the Airman Performance evaluations following the traumas showed a significant decline in performance (e.g. her scores were no longer acceptable at a level qualifying one to become an officer).  He opined that the Veteran met the criteria for severe chronic PTSD as a direct result of military psychological trauma.  Dr. J.H. further stated that as an expert in MST and PTSD, it was his opinion that the Veteran's PTSD stemmed primarily from exposure to traumatic stressors in the military, and that any childhood vulnerability factors were distant risk factors, but not proximal agents in her development of chronic, severe PTSD.  His level of certainty was beyond a reasonable doubt.

In an addendum dated in September 2008, another VA clinical psychologist (Dr. S.K.) stated that she had worked with the Veteran for 4 years.  She concurred with the observations and opinions expressed by Dr. J.H. as they matched her own clinical impression of the Veteran's current symptoms and their onset occurring after and due to her rape by another serviceman while she was an MP.  

In an August 2009 stressor statement, the Veteran reported that she began experiencing symptoms of a traumatic stress reaction immediately following the assault and those symptoms have continued, largely unabated since then.  She explained that her immediate reaction was of horror, disgust and fear and she began showering and vomiting multiple times each day.  She also described sleep impairment, nightmares, fearfulness, depression, lashing out at people, and memory loss.  She also stated that she has been unable to have a relationship with a man since the assault.  Since the assault, she has attempted suicide many times, by cutting and starving herself and taking an overdose of medication.

In support of her claim, the Veteran submitted pictures of herself during various times of her life, including during her childhood, teenage years, military service, and her life after military service.  In many of the photos, the Veteran is posing with friends and/or family.  She also submitted a photocopy of her high school yearbook showing pictures of herself with friends, classmates, and as a member of sport clubs and other school groups.  She also submitted copies of awards that she received during military service, several of which are in her service personnel file.  Copies of her college grades received during the 1986/1987 school year show that she received grades of B's and C's.  It is noted that she initially withdrew from two of the courses, but completed the courses by December 1986 and received a B and a C in those courses.

In April 2010, and July 2010 the AMC issued formal findings that they were unable to locate any police or accident reports pertaining to the alleged motor vehicle accident that the Veteran described.  

The Veteran was afforded a VA examination in May 2010.  Following a detailed review and discussion of the information in claims file, interview of the Veteran, and clinical examination, the examiner provided AXIS I diagnoses of dysthymic disorder; PTSD, chronic (from childhood); alcohol abuse; and eating disorder, NOS; and AXIS II diagnosis of borderline personality disorder.  The examiner opined that it was less likely as not (less than a 50/50 probability) that the Veteran's disorders were caused by or due to military sexual trauma.  The rationale was that the Veteran has a pattern of problems that are longstanding and reflect an enduring pattern of inner experience and behavior that affect her cognition and self and others, affectively, interpersonal functioning, and impulse control.  Her lack of effective coping skills was likely attributable to this pattern, which is inflexible and pervasive across situations.  These characterological issues appeared to be the driving force behind her use of alcohol, suicidal behaviors, eating disorder, and manifestations of psychiatric symptoms.  Problematic behaviors are not solely attributable to PTSD.  

The examiner further explained that the Veteran's history of childhood sexual and physical abuse is well-documented.  There is no evidence in the military records that suggests the Veteran experienced a military sexual trauma and no markers that might suggest problems.  She states that the incident occurred on May 10, 1986 in England.  However, the Air force Performance Reports completed July 1, 1986 and July 2, 1987 suggest no changes in behavior or job performance with her receiving favorable comments and recommendations of promotions on both occasions.  The examiner stated that it was in consideration of all the aforementioned factors along with the Veteran's military records, review of the claims file, treatment records, clinical evaluation, review of recent research, DSM-IV diagnostic criteria and the Veteran's self-report, that the GAF scores and diagnoses were assigned.  He noted further that it is not possible to provide a separate GAF for PTSD without consideration of the other AXIS I and AXIS II features.

In correspondence dated in September 2010 Dr. J.H. stated the Veteran has diagnoses of PTSD and anorexia nervosa secondary to military sexual trauma, chronic mood instability; obsessive compulsive disorder and/or personality, and rule out so-called borderline personality features (by history).  Dr. J.H. noted that although the Veteran's childhood history suggests that her parents may have been inadvertently neglectful by giving her too much freedom, and perhaps not enough healthy limits and boundaries, there is no clear indication of any 'physical or sexual abuse in her history' other than a thwarted attacked by an older teenage when she was a youth.  She does not appear to have any long-term effects from that incident, per se.  Dr. J.H. also noted that the Veteran had been raped during service and like the overwhelming majority of female MST victims; she did not report the rape.  He stated that in his professional opinion, with over 17 years of VA experience, the Veteran presents as truthful, honest, and has always been consistent in her accounts.  Her emotions and behaviors are consistent with those seen amount other MST survivors.  Dr. J.H. stated that it was not only erroneous, but an affront to the Veteran's integrity to insinuate that her difficulties are primarily developmentally-based (from childhood).  

In another note dated in October 2010, Dr. J.H. clarified his opinion regarding the nature of the Veteran's psychiatric difficulties.  In brief, and in pertinent part, Dr. J.H. stated that the Veteran has denied the occurrence of any significant physical, sexual, or emotional abuse during her developmental years.  He repeated that the Veteran's parents may have been inadvertently neglectful by giving her too much freedom, and perhaps not enough healthy limits and boundaries.  He also wrote that the Veteran denied any distressing memories related to the attempted assault by the older neighbor.  Dr. J.H. stated that the Veteran indicated her background information had been misinterpreted or mis-communicated at a previous private eating disorders program and that information found its way into her VA medical records.  Dr. J.H. noted further that the Veteran's developmental history is not the primary issue.  He explained that the Veteran was found sufficiently physically and psychologically fit enough to enter and perform duty in the military, including enduring the rigors of basic and advanced training, reportedly without incident.  He noted that the Veteran was screened for the military police which included a psychologic screening including administration of the MMPI and determined to be psychologically fit.  

Dr. J.H. noted that he had evaluated and worked with hundreds of survivors of MST and his assessment is based upon numerous hours of direct clinical interaction and observation with the Veteran, as well as conversations with other VA and non-VA staff who have worked directly and intensively with the Veteran.  He stated that the Veteran's symptom behavior and demeanor, and her consistent accounts of what occurred are part of a traumatic stress response related to stressors incurred during military service.  Pre-existing vulnerability factors (e.g.  childhood abuse or neglect to the extent that it may have occurred; a tendency as an insecure female adolescent to be obsessed with her weight and body image and to try out anorexic-like behaviors) by themselves are insufficient to explain the severity and scope of her current psychiatric problems, or explain how she managed to function in the military.  He further stated that like many trauma survivors the Veteran learned to conceal her eating disorder and obsessive compulsive behaviors.  Also, by immersing herself in work and avoiding social contact, particularly with men, she was able to avoid dealing with emotional difficulties and PTSD symptoms until the problems became unmanageable and she was no longer able to work.  He provided an assessment of PTSD, chronic mood disorder, and anorexia nervosa secondary to military sexual trauma.

In a letter dated in October 2010, S.S., a private licensed mental health counselor, wrote that the Veteran's eating disorder and PTSD are clearly related to the sexual trauma she experienced while serving in the military.  S.S. wrote that the Veteran denied any childhood trauma sexual, physical, or emotional and rather described her childhood as "carefree."  The Veteran reported that she began to severely restrict her food after the sexual assault.  S. S. opined that the Veteran's difficulty in infesting and swallowing certain types of food is directly related to the forced oral aspect of the trauma.  S.S. described many of the symptoms the Veteran continues to experience, and noted that all of those symptoms are consistent with the military sexual trauma and PTSD.

In a statement submitted in October 2010, the Veteran cited to several statements regarding her family history and medical history as contained in prior VA and private records.  She averred that the histories recorded were misinterpreted and/or untrue.  She stated that her mother, father, brother, and neighbor did not sexually abuses her, but instead they appeared to have been merely neglectful in that they were very lenient with her.  As for the prior notes which mention her mother's threats to put ground glass in her father's food, the Veteran averred that the statement was quoted incorrectly and her mother did not follow up on that threat, which was made during an argument.  The Veteran denied having been influenced or affected by that isolated incident.  She stated that her parents stayed together throughout her entire childhood.  Regarding her earlier statement that the military was the most stable time in her life, she indicated that this was only before the rape occurred.  She further acknowledged that she had no disciplinary problems in service.  

After a careful review of the Veteran's claim, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, anorexia nervosa, and dysthymic disorder is warranted.  A current psychiatric disability has been established.  VA and private treatment records reflect diagnoses of PTSD; anorexia nervosa; eating disorder, NOS; bipolar disorder; dysthymic disorder; and obsessive compulsive disorder.  A preexisting psychiatric condition was not noted upon entry into service; therefore, the Veteran is presumed to have been sound upon entry into service.  38 U.S.C.A. § 1111; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The Veteran claims that her current diagnosis of PTSD is due, at least in part, to a motor vehicle accident that occurred in 1989.  Inasmuch as the Veteran is not a combat Veteran, and the stressor of an alleged motor vehicle accident is not associated with combat, it requires corroboration.  The Board finds that this particular stressor has not been corroborated.  The Veteran's service personnel records make no mention of this accident.  VA has made numerous attempts to corroborate the accident, by contacting the Texas Adjutant General, the Air Force Office of Special Investigations (HQ AFOSI XILI), the City of Montgomery Alabama Department of Accident Records in January 2010 and the Maxwell AFB for any records or accident reports related to this accident.  All of these entities responded that they had no records or reports related to this accident.  As the stressor of a motor vehicle accident has not been verified, and any diagnosis of PTSD based on this stressor is of no probative value, the claim for service connection for a psychiatric disability may not be granted based on this basis.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In the alternative, the Veteran contends that her current psychiatric disabilities are otherwise (and primarily) due to a personal assault in 1986 during military service.  The Board notes that this particular stressor must also be corroborated.  The Veteran has stated that she did not report the assault; therefore there are no records from law enforcement authorities.  However, the Board is fully aware that corroborating evidence of the alleged personal assault can also include statements from family members or fellow service members.  Evidence of behavior changes following the claimed assault (i.e. "markers") may also constitute credible evidence of such a stressor, and includes deterioration in work performance or unexplained social behavior changes.  The Veteran was informed by way of a March 2004 letter that corroboration of the alleged personal assault could consist of such evidence.

The Board has considered the Veteran's contention that the personal assault negatively affected her military performance for the purpose of establishing a "marker;" however, military personnel records reflect no deterioration in her performance after the date of the reported incident.  In fact, her performance was noted to be improved at the first evaluation following the stated incident.  The Board has also considered the Veteran's October 2004 statement that she never had a menstrual cycle while in service due to the assault.  However, this statement is contrary to information in the April 1988 and February 1989 Dental Patient Medical History forms which show the Veteran reported having prolonged or unusual bleeding and anemia associated with her menstrual cycle.  These contentions are not credible and do not corroborate the alleged assault.

Nonetheless, there is other corroborating evidence of the alleged personal assault as reflected by the statements from the Veteran's family members and fellow service members, many of whom also noted the Veteran's behavior changes following the claimed assault.  J.P. recalled that the Veteran confided in her about what she went through in service.  K.C. reported that during a visit with the Veteran in May 1988, she noticed that the Veteran was subdued and depressed and did not want to eat.  She stated that the Veteran then told her that she had been raped by an Air Force security specialist while she was stationed overseas in England.  F. T. indicated that he noticed a drastic behavioral change when the Veteran came back from England.  R.J. stated that the Veteran's fear of men is overwhelming and out of character with the way she used to be when she was younger.  These witness statements are considered credible.  They are also competent because the witnesses are only reporting what they have personal knowledge of, as it came to them through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, these statements are corroborating evidence of the alleged personal assault.

As a current disability and in-service injury have been established, there only need be evidence of a causal nexus between the two.  Various VA and private clinicians have opined that there is an etiological link between the personal assault in service and the Veteran's current psychiatric disabilities.  Dr. M.G. opined that the Veteran reported her affective and behavioral symptoms were exacerbated by a history of physical and sexual abuse, including that experienced with airmen while she was in the Air Force in the mid 1980's.  Dr. J.H., a VA clinical psychologist, has opined that the Veteran's PTSD stemmed primarily from exposure to traumatic stressors in the military, and that any childhood vulnerability factors were distant risk factors, but not proximal agents in her development of chronic, severe PTSD.  Dr. S.K., also VA clinical psychologist, has indicated that her clinical impression of the Veteran's current symptoms and their onset occurring after and due to her rape by another serviceman while she was an MP, were the same as Dr. J. H.  The Board finds the physicians' opinions are competent.  The opinions are also considered probative evidence, as they were accompanied by rationales supporting the conclusions favorable to the Veteran's claim.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177 (180) (1995).  
 
The Board finds that the medical opinion of the May 2010 VA examiner that the current psychiatric disorders are not causally related to the in-service personal assault is also competent and probative.  This opinion provides negative evidence against the claim and it has been duly considered.  However, the Board notes that for the Veteran to prevail in her claim, it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  As the evidence is in equipoise in this case, the statutory provisions regarding resolution of reasonable doubt are applicable and warrant a favorable outcome.  The claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, anorexia nervosa, and dysthymic disorder, is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


